DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. The Applicant argues that Hoffberg in view of Jain fails to disclose a consolidated load level is obtained from a combination of category-specific load levels.  The Applicant further argues that they claim wherein the biometric data from the at least one signal data produced by said at least one sensor, and user data of said plurality of available applications, is divided into a plurality of categories.  The Examiner respectfully disagrees. While the Applicant defines the biometric data and application categories, there is nothing stated that clearly defines category-specific load levels.  The Applicant’s argue that the previously defined category of applications and current load levels from the biometric data, relate to the category-specific load levels, but there is a disconnect in the claims.  The two are not clearly linked and there is no clear definition of category-specific load levels.  Therefore, the combination of Hoffberg in view of Jain teach the category-specific load levels as clearly disclosed in the prior action.  Hoffberg discloses a mobile end unit but fails to explicitly state that the mobile end unit has a plurality of applications and receives user data from the applications. However, Jain discloses a mobile smart phone running multiple applications and receiving user data from the applications. Jain further discloses using application data with the sensor information as set forth in Figure 4; Paragraphs 44, 68-75 to determine accurate stress/load levels using sensor and application data. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the data as taught by Hoffberg, with Application data as taught by Jain, since such a modification would provide the predictable results using application data with the sensor information to determine accurate stress/load levels. It is noted that the Applicant should clearly link the current load levels with a plurality of categories, thereby clearly defining the category-specific load levels in the way argued in their response.  Since the claims do not clearly define a category-specific load level and the prior art combined teaches one, the claims stand rejected under Hoffberg in view of Jain.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "evaluation unit.... to determine the current load level" in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 24, 30-31, 35 and 38-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffberg et al. (U.S. Pub. 2012/0036016 A1 hereinafter “Hoffberg”) in view of Jain et al. (U.S. Pub. 2012/0289789 A1 hereinafter “Jain”).
Regarding claims 20, 30-31 and 35,  Hoffberg discloses a device for calculating a current load level of a user (e.g. ¶¶ 837, 865, 888, 1158), comprising: a mobile end unit (e.g. ¶¶ 1302-1303) having: at least one signal data generating sensor integrated into the mobile end unit (e.g. ¶¶ 1135, 1157, 1211, 1220, 1222-1223), a plurality of available applications for use by the user (e.g. ¶¶ 991, 1158, 1303; “implied features of a mobile end unit”), and an evaluation unit provided in the mobile end unit or in a central server (e.g. controls 2303, 2402, intelligent device 3201), wherein: the mobile end unit has a further application designed for calculating biometric data about the user (e.g. ¶¶ 837, 865, 888, 1158), at least from the signal data, and from available applications used by the user (e.g. controls 2303, 2402, intelligent device 3201 receive data see Figs. 23, 24, 26, 32), and making the biometric data available to the evaluation unit (e.g. controls 2303, 2402, intelligent device 3201), wherein the biometric data from the at least one signal data produced by said at least one sensor (e.g. ¶¶ 837, 865, 888, 1158), the evaluation unit is designed for determining the current load level of the user from the biometric data (e.g. ¶¶ 837, 865, 888, 1158) by applying a method carried out in a network of artificial neural networks (e.g. ¶¶ 828, 888, 944, 949, 1001, 1082) that includes a plurality of artificial neural networks that interact with each other (e.g. ¶¶ 828, 831, 949, 1082, 1091, 1259), a plurality of processors are arranged on the mobile end unit or on the central server (e.g. ¶¶ 828, 831, 949, 1082, 1091, 1259), which are designed for calculating the plurality of artificial neural networks in parallel (e.g. ¶¶ 828, 831, 949, 1082, 1091, 1259), and at least one graphics card (e.g. implicit feature of each computer/mobile unit; see also ¶¶ 885, 1145) with at least one graphics card processor (e.g. ¶¶ 1091, 1118, 1145) is arranged on the mobile end unit or on the central server and the at least one graphics card processor supports the calculation of the artificial neural networks (e.g. ¶¶ 1091, 1145), wherein the determined current load level of the user is displayed to the user via the mobile end unit (e.g. ¶¶ 895, 904, 907, 910, 913, 922, 938 and 1158). As to claims 31 and 35, the claimed process of starting the application is necessarily performed by the apparatus of Hoffberg during normal operation.  Hoffberg discloses a mobile end unit but fails to explicitly state that the mobile end unit has a plurality of applications and receives user data from the applications to form a consolidated load level.  However, Jain discloses a mobile smart phone running multiple applications and receiving user data from the applications.  Jain further discloses using application data with the sensor information as set forth in Figure 4; Paragraphs 44, 68-75 to determine accurate stress/load levels using sensor and user/application data.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the data as taught by Hoffberg, with Application data as taught by Jain, since such a modification would provide the predictable results using application data with the sensor information to determine accurate stress/load levels
Regarding claim 24, meeting the limitations of claim 20 above, Hoffberg further discloses wherein the plurality of biometric data can be divided into categories that comprise a plurality of categories such as sleep (e.g. ¶1222), speech (e.g. ¶0865) motor functions (e.g. ¶0865).
Regarding claim 38, meeting the limitations of claims 20 and 36 above, Jain further discloses wherein for each category, a category- specific ascertainment time interval is defined, and the signal data and use data that are relevant to a category are processed using category-specific time intervals to produce conditioned signal data and conditioned use data (e.g. see Fig. 4).
Regarding claim 39, meeting the limitations of claim 31 above, Jain further discloses wherein: for each category, a category-specific ascertainment time interval is defined, and the signal data and use data that are relevant to a category are processed using category-specific time intervals to produce conditioned signal data and conditioned use data (e.g. Figs. 1-6; ¶75).
Claims 21, 25-29 and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffberg in view of Jain as applied to claims 20, 31 and 35  above and further in view of Mirowski et al. (U.S. Pub. 2011/0218950 A1 hereinafter “Mirowski”). 
Regarding claims 21, 25-29 and 32-34, Hoffberg in view of Jain discloses artificial neural networks, Hoffberg in view of Jain does not explicitly disclose that the artificial neural networks are designed as a convolutional deep belief network. Mirowski discloses method, system and computer accessible medium for classification of ictal state in prediction of seizure from biometric data (title, ¶¶8, 12) - examiner’s note: seizure is a type of elevated stress) using an artificial neural network designed as a convolutional deep belief network (¶¶77, 79). It would have been obvious to one having ordinary skill in the art to design the artificial neuronal networks of Hoffberg in view of Jain as a convolutional deep belief network as taught by Mirowski, as an art recognized design for artificial neuronal network, to predictably determine stress.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffberg in view of Jain as applied to claim 20 above, and further in view of Mohaideen (U.S. Pub. 2009/0254369 A1).
Regarding claim 22, Hoffberg in view of Jain discloses the limitations of claim 20, as discussed above, Hoffberg in view of Jain discloses a mobile terminal (¶¶1302-1303) but does not explicitly disclose that the application in claim 39 is storable as a SIM application in a memory area on a SIM card that can be operated on a terminal, and is executable by a separate execution unit integrated on the SIM card. However, Mohaideen teaches that it was known in the prior art to run applications that run on a mobile terminal/ device 600 shown in Fig. 6, may alternatively be resident in a SIM card 630 and the mobile device is configured to run said applications (e.g. ¶¶111, 139) to include SIM card accessing module (612) and SIM card interaction modules (616) that would execute applications on the SIM card. Inasmuch as Mohaideen teaches applications may be resident in a mobile terminal or a SIM card as art recognized alternatives, a person of ordinary skill in the art would have found it obvious to alternatively store the application(s) of Hoffberg in view of Jain on a SIM card as a SIM application that can be operated on a mobile terminal as taught by Mohaideen, to allow a user to run said applications with other mobile terminals or electronic devices by installing the SIM card on the other mobile terminals.
Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffberg in view of Jain in view of Mohaideen as applied to claim 22 above and further in view of Mirowski et al. (U.S. Pub. 2011/0218950 A1 hereinafter “Mirowski”). 
Regarding claim 23 Hoffberg in view of Jain in view of Mohaideen discloses artificial neural networks, Hoffberg in view of Jain does not explicitly disclose that the artificial neural networks are designed as a convolutional deep belief network. Mirowski discloses method, system and computer accessible medium for classification of ictal state in prediction of seizure from biometric data (title, ¶¶8, 12) - examiner’s note: seizure is a type of elevated stress) using an artificial neural network designed as a convolutional deep belief network (¶¶77, 79). It would have been obvious to one having ordinary skill in the art to design the artificial neuronal networks of Hoffberg in view of Jain in view of Mohaideen as a convolutional deep belief network as taught by Mirowski, as an art recognized design for artificial neuronal network, to predictably determine stress.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REX R HOLMES/           Primary Examiner, Art Unit 3792